                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   INTEUM COMPANY, LLC, a Washington                      CASE NO. C17-1252-JCC
     limited liability company,
10                                                          ORDER
11                             Plaintiff,
            v.
12
     NATIONAL UNIVERSITY OF SINGAPORE,
13   a foreign, non-profit entity,
14                             Defendant.
15

16          This matter comes before the Court on Defendant National University of Singapore’s
17   motion for summary judgment (Dkt. No. 45). Having thoroughly considered the parties’ briefing
18   and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS in part
19   and DENIES in part the motion for the reasons explained herein.
20   I.     BACKGROUND
21          Plaintiff is a Washington limited liability company that develops and supports intellectual
22   property management software, commonly referred to as Knowledge Management Software
23   (“KMS”). (Dkt. Nos. 35 at 4, 45 at 7, 63 at 3.) Defendant is headquartered in Singapore, and
24   licensed Plaintiff’s KMS from 1996 to August 2016. (Dkt. No. 35 at 8.) At all times relevant to
25   this case, the parties’ contractual relationship was governed by an August 2012 License
26   Agreement (the “License Agreement”), a 2015 Software Maintenance Plan (“SMP”), and a non-

     ORDER
     C17-1252-JCC
     PAGE - 1
 1   disclosure agreement (“NDA”). (Dkt. No. 51-1 at 2–4, 6–8, 10–12.)

 2          The SMP gave a nonexclusive license to Defendant to use Plaintiff’s Inteum C/S®

 3   software program (the “Inteum Software”). (Id. at 7.) The Inteum Software is composed of the

 4   software application and a relational database, which is used to store and display a large amount

 5   of the client’s data. (Dkt. No. 46 at 1, 3.) A relational database stores data in tables that capture

 6   different types of information, and is capable of combining information from separate tables. (Id.

 7   at 2.) Under the terms of the SMP, the parties’ contractual relationship expired on August 6,

 8   2016, and Defendant was not obligated to subscribe to another SMP with Plaintiff. (Dkt. No. 51-
 9   1 at 7–8, 27–28.)
10          The License Agreement governed Defendant’s use of the Inteum Software. (Dkt. No. 51-
11   1 at 2.) The License Agreement provided that the Inteum Software “is owned by [Plaintiff] . . .
12   and is protected by United States trade secret and copyright laws . . . [,]” and that Defendant
13   could “either (a) make one copy of the [Inteum Software] solely for backup or archival purposes,
14   or (b) transfer the [Inteum Software] to a single hard disk provided that [Defendant] keeps the
15   original solely for backup or archival purposes.” (Id.) The License Agreement further provided
16   that Defendant “may not transfer the [Inteum Software] on any basis whatsoever. [Defendant]
17   may not reverse engineer, decompile, or disassemble the [Inteum Software].” (Id.) The License
18   Agreement was to be read in conjunction with the NDA and SMP. (Id. at 3.)

19          The NDA states that Plaintiff was “the owner of certain proprietary, trade secret and

20   copyrighted information relating to the” Inteum Software. (Id. at 10.) The NDA applied to the

21   Inteum C/S® Data Dictionary (the “data dictionary”); data dictionaries are common database

22   reference tools used to identify information stored in a database’s tables. (Dkt. No. 46 at 32.) The

23   NDA was intended to ensure that Defendant would maintain the Inteum Software under strict

24   confidentiality, and required that written or graphical presentations, as well as written summaries

25   of oral presentations, of the Inteum Software be marked “confidential.” (Dkt. No. 51-1 at 10.)

26   The NDA permitted Defendant to make one copy of the Inteum Software, and required that any


     ORDER
     C17-1252-JCC
     PAGE - 2
 1   disclosed information carry proprietary and copyright notices. (Id.) Under the NDA, Defendant

 2   could use the Inteum Software “only to develop management reports and to otherwise enjoy use

 3   of the software to the fullest extent of its capabilities.” (Id. at 11.) The NDA did not apply to

 4   output reports of the Inteum Software that did not reveal data structure, which generally means

 5   “tables and file names and the relationships between them.” (Id.; Dkt. No. 64 at 3.)

 6          Beginning in 2015, Defendant began exploring KMS of other vendors, including

 7   Wellspring Worldwide, Inc.’s (“Wellspring”) “Sophia” product. (Dkt. No. 47 at 3–5.) In January

 8   2016, Defendant posted an invitation to tender on GeBIZ, a Singapore Government website. (Id.
 9   at 5–6.) Defendant received four bids, including bids from Plaintiff and Wellspring. (Id. at 6.)
10   Defendant selected Wellspring as its new KMS provider, and signed license documents with
11   Wellspring in March 2016. (Id.)
12          Defendant and Wellspring worked together to migrate Defendant’s data from the locally-
13   hosted Inteum Software’s database to Wellspring’s Sophia product. (Dkt. No. 48 at 2.) Several
14   events related to the data migration are relevant to this case. Wellspring told Defendant that a
15   backup of the Inteum Software’s database and related files were needed for the purpose of data
16   migration, and later communications indicate that Defendant provided the backup to Wellspring
17   in April 2016. (Dkt. No. 62-1 at 32, 11–12.) Also prior to the data migration, Defendant sent
18   Wellspring a list of the database objects contained in Defendant’s version of the Inteum Software

19   (the “Filename List”). (Dkt. No. 52 at 24–63.) During the data migration itself, Defendant’s

20   employees extracted data from 399 tables in Defendant’s version of the Inteum Software’s

21   database and exported the data from each into a comma separated value (“.csv”) file. (Dkt. Nos.

22   46 at 6, 48 at 3.) These files store data as a plain text file and do not store any code, and therefore

23   cannot be used to restore the Inteum Software’s database or launch the Inteum Software. (Dkt.

24   No. 46 at 7–8, 11–12.)

25          In August 2016, the 399 .csv files were uploaded to a secure file transfer portal hosted by

26   Wellspring for a data audit, at which point the data would be evaluated to determine where it


     ORDER
     C17-1252-JCC
     PAGE - 3
 1   should be placed in the Sophia database. (Dkt. No. 48 at 4.) After the data audit was completed,

 2   Defendant transferred 233 .csv files to Wellspring, representing the final migration of data. (Dkt.

 3   No. 48 at 4.) Plaintiff claims that a number of the .csv files sent were of “secondary” tables

 4   proprietary to Plaintiff, as they contain “materialized data” produced by applying the Inteum

 5   Software’s algorithms to Defendant’s data to generate customized combinations of data. (Dkt.

 6   Nos. 45 at 12, 64 at 4.) 1 Plaintiff has filed suit against Defendant, alleging that Defendant

 7   breached its contracts with Plaintiff and that Defendant misappropriated Plaintiff’s trade secrets.

 8   (Dkt. No. 35 at 17.) Defendant now moves for summary judgment dismissing Plaintiff’s claims.
 9   (Dkt. No. 45.)
10   II.    DISCUSSION

11          A.        Motion to Strike Expert Declaration

12          Plaintiff moves to strike the declaration of Dr. Rajeev Surati pursuant to Federal Rule of

13   Civil Procedure 37(c)(1). (Dkt. No. 63 at 3.) Plaintiff contends that Defendant wrongfully

14   refused to make Dr. Surati available for a deposition because his expert report had not been

15   served. (Id.) “If a party fails to provide information or identify a witness as required by Rule

16   26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a

17   motion . . . unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

18   An expert’s report must be disclosed at least 90 days before the trial date. Fed. R. Civ. P.

19   26(a)(2)(D). If an expert is required to provide a report under Rule 26(a)(2)(B), a deposition of

20   that expert “may be conducted only after the report is provided.” Fed. R. Civ. P. 26(b)(4)(A).

21          Trial in this matter is set to begin on March 18, 2019. (Dkt. No. 28.) Dr. Surati’s report

22   had to be disclosed by December 18, 2018. Fed. R. Civ. P. 26(a)(2)(D). Defendant served

23   Plaintiff with Dr. Surati’s expert report on December 18, 2018. (Dkt. No. 70 at 2.) Therefore,

24

25          1
              The precise number of tables at issue is unclear. (See Dkt. Nos. 45 at 15; 46 at 6 n.4;
     Dkt. No. 51-4 at 2–3; 61 at 14; 64 at 3.) As the total number is not relevant to the Court’s
26   analysis of the parties’ claims, it will not resolve this dispute in the context of this motion.

     ORDER
     C17-1252-JCC
     PAGE - 4
 1   Defendant timely disclosed Dr. Surati’s expert report, and Plaintiff did not have a right to depose

 2   Dr. Surati prior to that date. Fed. R. Civ. P. 26(a)(2)(D), (b)(4)(A). Plaintiff’s motion to strike

 3   Dr. Surati’s declaration pursuant to Rule 37(c)(1) is DENIED.

 4          B.      Washington Uniform Trade Secrets Act (“WUTSA”) Preemption

 5          On January 11, 2019, the Court ordered Plaintiff to show cause why its breach of contract

 6   claims were not preempted by the WUTSA, as its breach of contract and trade secret

 7   misappropriation claims are premised on the same operative facts. (Dkt. No. 76.) Both parties

 8   submitted supplemental briefing on this issue. (Dkt. Nos. 80, 82.)
 9          The controlling case on this issue is the Washington Supreme Court’s decision in Boeing
10   Co. v. Sierracin Corp., 738 P.2d 665 (Wash. 1987). In Boeing, the Washington Supreme Court
11   held that the WUTSA did not displace a party’s ability to bring a breach of contract claim
12   independent from a trade secret misappropriation claim. Id. at 673–74 (citing Uniform Trade
13   Secrets Act of the National Conference of Commissioners on Uniform State Laws, at 6 (Aug. 3,
14   1978)). Notwithstanding Boeing, the state of the law in Washington became less clear following
15   the Washington Court of Appeals’ decision in Thola v. Henschell, 164 P.3d 524 (Wash. Ct. App.
16   2007). In Thola, the Washington Court of Appeals stated that a civil claim was preempted by the
17   WUTSA if the facts supporting the claim “are the same as those that support the plaintiff’s
18   WUTSA claim.” Id. at 530. Thola did not differentiate between tort- and contract-based civil

19   claims. See id. Following Thola, courts were divided about whether contract claims premised on

20   the same operative facts as a trade secret misappropriation claim were preempted by the

21   WUTSA. Compare Cen Com Inc. v. Numerex Corp., 2018 WL 1182240, slip op. at 2 (W.D.

22   Wash. 2018) (applying Thola to dismiss a breach of contract claim that was “not factually

23   independent from” the plaintiff’s WUTSA claim); with Illinois Tool Works Inc. v. Seattle Safety

24   LLC, 2008 WL 11343004, slip op. at 4 (W.D. Wash. 2008) (applying Boeing to conclude that

25   plaintiffs’ breach of confidentiality claim was not preempted by WUTSA).

26          The Washington Court of Appeals recently clarified this split of authority. See


     ORDER
     C17-1252-JCC
     PAGE - 5
 1   Modumetal, Inc. v. Xtalic Corp., 425 P.3d 871 (Wash. Ct. App. 2018), rev. denied, 432 P.3d 793

 2   (Wash. 2019). In Modumetal, the Washington Court of Appeals stated that, “Until or unless the

 3   Washington Supreme Court overrules Boeing and adopts the Thola analysis, Boeing controls.

 4   Accordingly, we follow Boeing and conclude that Modumetal’s common law confidentiality

 5   claims are not preempted by its trade secrets claims, regardless of whether they are based on the

 6   same facts.” Id. at 882; see also SEIU Healthcare Nw. Training P’ship v. Evergreen Freedom

 7   Found., 427 P.3d 688, 695 (Wash. Ct. App. 2018) (quoting Modumetal to state that Boeing, not

 8   Thola, controls preemption analysis under WUTSA). Therefore, Plaintiff can support its breach
 9   of contract and trade secret misappropriation claims with the same operative facts.
10          C.      Summary Judgment Legal Standard

11          “The court shall grant summary judgment if the movant shows that there is no genuine

12   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

13   Civ. P. 56(a). In making such a determination, the Court must view the facts and justifiable

14   inferences to be drawn therefrom in the light most favorable to the nonmoving party. Anderson v.

15   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Once a motion for summary judgment is properly

16   made and supported, the opposing party “must come forward with ‘specific facts showing that

17   there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

18   574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Material facts are those that may affect the

19   outcome of the case, and a dispute about a material fact is genuine if there is sufficient evidence

20   for a reasonable jury to return a verdict for the non-moving party. Anderson, 477 U.S. at 248–49.

21   Ultimately, summary judgment is appropriate against a party who “fails to make a showing

22   sufficient to establish the existence of an element essential to that party’s case, and on which that

23   party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

24          D.      Breach of Contract

25          Defendant moves for summary judgment on Plaintiff’s claims for breach of the License

26   Agreement and the NDA. (Dkt. No. 45 at 15–17.) The elements of a breach of contract claim are


     ORDER
     C17-1252-JCC
     PAGE - 6
 1   “(1) a contract that imposed a duty, (2) breach of that duty, and (3) an economic loss as a result

 2   of the breach.” Myers v. State, 218 P.3d 241, 243 (Wash. Ct. App. 2009).

 3                       1. Duties Under the License Agreement and NDA

 4           Under the License Agreement, Defendant was prohibited from transferring, reverse

 5   engineering, decompiling, or disassembling the Inteum Software, comprised of the software

 6   application and the relational database. (Dkt. Nos. 46 at 3, 51-1 at 2–3.) The NDA applied to

 7   Plaintiff’s proprietary, trade secret, and copyrighted information related to the Inteum Software,

 8   including the data dictionary. (Dkt. No. 51-1 at 10.) Under the NDA, Defendant was only
 9   allowed to use this information “expressly and only to develop management reports and to
10   otherwise enjoy use of the software to the fullest extent of its capabilities.” (Id. at 11.)
11                       2. Breaches of the License Agreement and NDA

12                                   a. Full Database Backup

13           Defendant moves for summary judgment on Plaintiff’s claim that Defendant breached the

14   confidentiality provisions of the License Agreement and NDA by providing Wellspring a full

15   backup of Plaintiff’s database. (Dkt. Nos. 45 at 15, 51-4 at 2.) Prior to the data migration,

16   Wellspring told Defendant that it would need “a back-up of the Inteum database and related

17   files.” (Dkt. No. 62-1 at 32.) Later communications between Defendant and Wellspring indicate

18   that Defendant provided Wellspring with “the back up Inteum database” on April 13, 2016. (Id.

19   at 111–12.) Defendant submits evidence purporting to show that the “backup Inteum database”

20   described in the communications was actually the 399 .csv files, not a full backup database. (See

21   Dkt. No. 51-4 at 25–26, 135–36, 152–53, 157–58, 161–168.) Although Defendant asserts that

22   this evidence establishes that there is no genuine dispute as to whether Defendant sent a full

23   backup database to Wellspring, the evidence merely rebuts the documentary evidence supporting

24   Plaintiff’s claim that the database was sent from Defendant to Wellspring. (Dkt. No. 45 at 15, 23;

25   see Dkt. No. 62-1 at 32, 110, 112.) Therefore, there is a genuine dispute as to whether a full

26   backup of Plaintiff’s database was sent by Defendant to Wellspring in violation of the


     ORDER
     C17-1252-JCC
     PAGE - 7
 1   confidentiality provisions of the License Agreement and NDA. Defendant’s motion for summary

 2   judgment is DENIED on this ground. 2

 3                                  b. Secondary Tables

 4          Defendant moves for summary judgment on Plaintiff’s claim that Defendant breached the

 5   terms of the License Agreement and NDA by disclosing Plaintiff’s secondary tables to

 6   Wellspring. (Dkt. Nos. 45 at 15–16, 51-4 at 2–3, 61 at 14.) The .csv files sent by Defendant to

 7   Wellspring only stored data as a plain text file and could not be used to replicate or reverse

 8   engineer the Inteum database, Plaintiff’s secondary tables, or the Inteum Software. (Dkt. Nos. 46
 9   at 12, 51-4 at 39–40.) Plaintiff has not argued that the transfer of the .csv files constituted a
10   transfer of the Inteum Software, or that Wellspring would have been able to reverse engineer the
11   Inteum Software upon receipt of the .csv files. (See Dkt. No. 61 at 14.) Therefore, there is no
12   genuine dispute that Defendant’s sending of the .csv files to Wellspring did not breach the terms
13   of the License Agreement.
14          Even though the .csv files transferred by Defendant to Wellspring did not constitute a
15   transfer of the Inteum Software or enable Wellspring to reverse engineer the Inteum Software,
16   Plaintiff contends that Defendant is still liable for breaching the NDA because “[i]f [the
17   secondary tables] are trade secrets, they could not be shared.” (Dkt. No. 61 at 14.) As discussed
18   infra, Plaintiff has not carried its burden of establishing that the secondary tables are legally

19   protectable as trade secrets. (See Section II.E.1.a.) Therefore, there is no genuine dispute that

20   disclosure of the secondary tables did not constitute a breach of the NDA. Defendant’s motion

21
            2
               Plaintiff appears to contend that Defendant also breached the License Agreement and
22   NDA by creating a backup database. (Dkt. No. 61 at 8, 14.) But the License Agreement
23   permitted Defendant to make a copy of the Inteum Software for backup or archival purposes;
     thus, the mere creation of a backup is insufficient to constitute a breach of the License
24   Agreement. (Dkt. No. 51-1 at 2.) Further, Plaintiff has not asserted a theory of damages for this
     alleged breach; Plaintiff only seeks to recover the value of the lost contract and “the total value
25   of the trade secrets that [Defendant] provided to Wellspring.” (Dkt. Nos. 51-4 at 15–16, 61 at
     14–16.) Therefore, to the extent Plaintiff claims that the creation of a backup database
26   constituted a breach of the License Agreement and NDA, such claim fails as a matter of law.

     ORDER
     C17-1252-JCC
     PAGE - 8
 1   for summary judgment is GRANTED on this ground.

 2                                   c. Filename List

 3           Defendant moves for summary judgment on Plaintiff’s claim for breach of contract

 4   premised on Defendant’s sending of the Filename List to Wellspring. (Dkt. Nos. 45 at 16, 51-4 at

 5   2.) The Filename List did not enable Wellspring to reverse engineer the Inteum Software or its

 6   database, (Dkt. No. 51-4 at 73), and Plaintiff does not contend that the sending of the Filename

 7   List constituted a transfer of the Inteum Software. (Dkt. No. 61 at 14.) Therefore, there is no

 8   genuine dispute that the transfer of the Filename List did not violate the terms of the License
 9   Agreement.
10           Plaintiff contends that “there is a question of fact about whether the 39-page [Filename
11   List] of everything in the software was a trade secret . . . If it is, its disclosure violated the plain
12   language of the License Agreement.” (Id.) Notwithstanding that the NDA prohibited disclosure
13   of Plaintiff’s trade secrets, as discussed infra Plaintiff has not carried its burden of establishing
14   that the Filename List is legally protectable as a trade secret. (See Section II.E.1.b.) Therefore,
15   there is no genuine dispute that the disclosure of the Filename List did not constitute a breach of
16   the NDA. Defendant’s motion for summary judgment is GRANTED on this ground.
17                                   d. Inteum Front End
18           Defendant moves for summary judgment on Plaintiff’s claim that Defendant breached the

19   confidentiality provisions of the License Agreement and the NDA by “referr[ing] to the Inteum

20   front end (or application) during the data migration process in an effort to port over functionality

21   of the existing Inteum system to the Wellspring system.” (Dkt. Nos. 45 at 16, 51-4 at 3.)

22   Defendant argues that Plaintiff’s “unspecified references” to the Inteum front end do not

23   constitute transfers or reverse engineering efforts, and that the License Agreement and NDA do

24   not prohibit discussion of program functions that are visible to users and publicly disclosed by

25   Plaintiff. (Dkt. No. 45 at 16) (citing Dkt. Nos. 51-5–51-8). But Plaintiff contends that these

26   discussions constituted efforts to reverse engineer the functionality of the Inteum Software, and


     ORDER
     C17-1252-JCC
     PAGE - 9
 1   thus violated the License Agreement. (Dkt. No. 61 at 12, 14–16.) 3 Furthermore, evidence in the

 2   record indicates that Defendant discussed the Inteum front end with Wellspring in order to “port

 3   over,” or replicate the functionality of, the Inteum Software. (Dkt. No. 64 at 2, 7; see also Dkt.

 4   No. 72 at 7) (Dr. Surati noting that the screenshots cited by Plaintiff depict two “raw” data tables

 5   that Plaintiff does not claim as proprietary, but stating that the data audit documents do provide

 6   “explanations of what some fields do in Inteum . . . .”). Therefore, there is a genuine dispute as to

 7   whether Defendant’s discussion with Wellspring regarding the Inteum front end constituted

 8   reverse engineering efforts that violated the License Agreement. Defendant’s motion for
 9   summary judgment is DENIED on this ground.
10                                  e. Use of Data Dictionary
11          Defendant moves for summary judgment on Plaintiff’s assertion that Defendant’s use of
12   the data dictionary during the data migration breached the terms of the License Agreement and
13   NDA. (Dkt. Nos. 45 at 16, 51-4 at 3.) Defendant’s employee Daniel Leong stated that he
14   “referred to the Inteum Data Dictionary to help [him] locate a certain data field and understand
15   what was stored in that particular field” during the data migration process, which assisted in
16   Defendant’s extraction of its data from the Inteum Software. (Dkt. No. 48 at 5–6.) Leong further
17   stated that he did not provide a copy of the data dictionary to Wellspring or facilitate
18   Wellspring’s access to the data dictionary at any time. (Id. at 6; see also Dkt. No. 62-1 at 160)

19   (email from Leong stating that the data dictionary was only for Defendant’s use).

20          During his deposition, Plaintiff’s CEO stated that a licensee was not contractually

21   prohibited from “refer[ring] to the data dictionary for purposes of data cleanup or data migration

22   . . . .” (Dkt. No. 51-1 at 43–44.) 4 Plaintiff has not offered contravening evidence, or otherwise

23          3
              Plaintiff does not appear to argue that these discussions violated the confidentiality
24   terms of the NDA. (See Dkt. No. 61 at 12, 14–16.)
            4
              When further asked whether he could “identify where it would be written down that you
25
     cannot refer to the data dictionary for purposes of data cleanup or data migration,” Plaintiff’s
26   CEO stated that any prohibition against such use was, “Not in a policy statement that is stored as
     such in the company. But does it exist in the pantheon of 25 years’ worth of emails written to a

     ORDER
     C17-1252-JCC
     PAGE - 10
 1   established that Defendant’s reference to the data dictionary while extracting its data did not fall

 2   within Defendant’s “full use and enjoyment of” the Inteum Software, even if such extraction was

 3   done with the goal of data migration. (See Dkt. No. 61 at 14–16.) Therefore, Defendant has

 4   established that there is no genuine dispute that Defendant’s referral to the data dictionary during

 5   the data migration process did not breach the terms of the License Agreement or NDA, and

 6   Defendant’s motion for summary judgment is GRANTED on this ground. 5

 7                      3. Damages

 8                                  a. Damages Resulting from Disclosure
 9          Defendant moves for summary judgment on Plaintiff’s claim for damages arising from its
10   breach of contract claims. (Dkt. No. 45 at 15.) As discussed above, Plaintiff’s breach of contract
11   claims are premised on the same operative facts and theory of damages underlying its trade
12   secret misappropriation claims: Plaintiff briefly contends that it is entitled “to damages relating
13   to the disclosures in breach of the contract,” and its monetary damages sought in this suit are “the
14   total value of the trade secrets that [Defendant] provided to Wellspring.” (See supra Section
15   II.B.; Dkt. Nos. 51-4 at 15, 61 at 16.) As discussed below, Plaintiff has not adequately
16   demonstrated that it is entitled to recover its claimed research and development costs from
17   Defendant. (See infra Section II.E.3.).
18

19   former customer? It’s likely.” When further asked if such a policy “exist[ed] in a signed contract
     . . . with any licensee,” Plaintiff’s CEO responded, “No.” (Dkt. No. 51-1 at 43–44.)
20
            5
               The Court also notes that Plaintiff has argued that its breach of contract claims entitled
21   it to “damages relating to the disclosures in breach of the contract . . . [and] damages for the loss
     of the contract.” (Dkt. No. 61 at 16; see also Dkt. No. 51-4 at 15–16) (Plaintiff’s claimed
22   damages in this case premised on the value of the lost contract and “the total value of the trade
23   secrets that NUS provided to Wellspring”). As the uncontroverted evidence in the record
     establishes that Defendant did not disclose the data dictionary to Wellspring (see Dkt. Nos. 48 at
24   5–6, 62-1 at 160), Plaintiff’s claim for damages premised on this alleged breach would have to
     be based on the lost value of the contract. (Dkt. No. 51-4 at 15–16.) As discussed below, Plaintiff
25   is not entitled to recover the value of the lost contract. See Capitol Pros, Inc. v. Vadata Inc., 2018
     WL 3390457, slip op. at 2 (W.D. Wash. 2018). Therefore, Plaintiff has also failed to establish a
26   recoverable loss caused by Defendant’s alleged improper use of the data dictionary.

     ORDER
     C17-1252-JCC
     PAGE - 11
 1                                    b. Loss of the Contract

 2             Plaintiff asserts a damages theory based on the loss of the parties’ contractual

 3   relationship. (Dkt. No. 61 at 16; see also Dkt. No. 51-4 at 15.) Plaintiff contends that Defendant

 4   would have had to continue the parties’ contractual relationship because it could not transfer to

 5   Wellspring’s Sophia product without breaching the License Agreement and NDA. (Dkt. No. 61

 6   at 16.)

 7             A plaintiff must “establish damages resulting from the breach with a reasonable degree of

 8   certainty.” Capitol Pros, Inc., 2018 WL 3390457, slip op. at 2 (citation omitted). Expectation
 9   damages are generally awarded for breach of contract, by which the injured party is awarded “a
10   sum of money that will, to the extent possible, put the injured party in as good a position as that
11   party would have been in had the contract been performed.” Mason v. Mortg. Am., Inc., 792 P.2d
12   142, 146 (Wash. 1990). If a party has materially performed under the contract, “there is no
13   amount of damages required to ‘put the injured party in as good a position as that party would
14   have been in had the contract been performed.’” Capitol Pros, Inc., 2018 WL 3390457, slip op.
15   at 2 (quoting Mason, 792 P.2d at 146). Similarly, if the breaching party is under no obligation to
16   renew a contract, the injured party cannot recover damages based on the breaching party’s
17   refusal to renew the parties’ contractual relationship. See id.; see also Evergreen Int’l Airlines,
18   Inc. v. Boeing Co., C10-0568-JCC, Dkt. No. 22 at 5, 7–8 (W.D. Wash. 2010) (plaintiff could not

19   recover on claim for loss of contract where defendant properly exercised its right not to renew).

20             It is undisputed that Plaintiff “received full payment of all license and software

21   maintenance fees through the end of the license period.” (Dkt. No. 47 at 6.) It is also undisputed

22   that Defendant was not obligated to renew the parties’ contractual relationship at the conclusion

23   of the SMP on August 6, 2016. (Dkt. No. 51-1 at 7–8, 27–28.) Therefore, Plaintiff’s claim for

24   breach of contract damages premised on the loss of its contractual relationship with Defendant

25   fails as a matter of law. Capitol Pros, Inc., 2018 WL 3390457, slip op. at 2. The Court GRANTS

26   summary judgment on Plaintiff’s loss of contract theory of damages.


     ORDER
     C17-1252-JCC
     PAGE - 12
 1          E.      Misappropriation of Trade Secrets

 2                      1. Status of Information as Trade Secrets

 3          Defendant asserts that three of Plaintiff’s alleged trade secrets are not protected by the

 4   WUTSA. (Dkt. No. 45 at 18.) 6 “A plaintiff seeking to establish a trade secrets claim under [the

 5   WUTSA] has the burden of proving that legally protectable secrets exist.” Modumetal, 425 P.3d

 6   at 878 (quoting Boeing, 738 P.2d at 674). Thus, a plaintiff must establish “(1) that the

 7   information derives independent economic value from not being generally known or readily

 8   ascertainable to others who can obtain economic value from knowledge of its use and (2) that
 9   reasonable efforts have been taken to maintain the secrecy of the information.” Id. at 879
10   (quoting Precision Moulding & Frame, Inc. v. Simpson Door Co., 888 P.2d 1239, 1242 (Wash.
11   Ct. App. 1995)); Wash. Rev. Code § 19.108.010(4).
12          The plaintiff bears the burden of demonstrating that the alleged trade secrets are novel
13   and unique, and that the plaintiff has taken efforts to maintain the secrecy of the information that
14   are “reasonable under the circumstances.” Machen, Inc. v. Aircraft Design, Inc., 828 P.2d 73,
15   76–79 (Wash. Ct. App. 1992), overruled on other grounds by Waterjet Tech., Inc. v. Flow Int’l
16   Corp., 996 P.2d 598 (Wash. 2000). To be novel, “the information must not be readily
17   ascertainable from another source.” Robbins, Geller, Rudman & Dowd, LLP v. State, 328 P.3d
18   905, 911 (Wash. Ct. App. 2014) (quoting Spokane Research & Def. Fund v. City of Spokane, 983

19   P.2d 676, 682 (Wash. Ct. App. 1999). “A key factor in determining whether information has

20   ‘independent economic value’ under the statute is the effort and expense that was expended in

21   developing the information.” McCallum v. Allstate Prop. & Cas. Ins. Co., 204 P.3d 944, 951

22   (Wash. Ct. App. 2009)

23          “The alleged unique, innovative, or novel information must be described with specificity

24   and, therefore, ‘conclusory’ declarations that fail to ‘provide concrete examples’ are insufficient

25
            6
               Defendant does not move for summary judgment on whether a “full backup” of
26   Plaintiff’s database or the data dictionary qualify as trade secrets. (Dkt. No. 45 at 18.)

     ORDER
     C17-1252-JCC
     PAGE - 13
 1   to support the existence of a trade secret.” Robbins, 328 P.3d at 911 (quoting McCallum, 204

 2   P.3d at 951); see also Belo Mgmt. Servs., Inc. v. ClickA Network, 343 P.3d 370, 375 (Wash. Ct.

 3   App. 2014); Woo v. Fireman’s Fund Ins. Co., 154 P.3d 236, 240 (Wash. Ct. App. 2007) (stating

 4   that conclusory declarations that failed to show how alleged trade secrets were materially

 5   different from methods of other competitors were insufficient to show existence of trade secrets)

 6          Thus, Plaintiff bears the burden of establishing that each alleged trade secret is protected

 7   under the WUTSA through declarations or affidavits providing concrete examples as to how the

 8   alleged trade secrets are novel and unique and that they have been subject to reasonable efforts to
 9   maintain their secrecy. Modumetal, 425 P.3d at 878; Robbins, 328 P.3d at 911. Plaintiff relies on
10   the declaration of Tim Hollobon to support its trade secret claims. (Dkt. No. 61 at 3, 17–20; see
11   generally Dkt. No. 64.) 7 Each of Defendant’s challenges to Plaintiff’s trade secret claims will be
12   examined in turn.

13                                  a. Secondary Tables

14          Defendant contends that there is no genuine dispute on the issue of whether the .csv

15   versions of the secondary tables are trade secrets. (Dkt. No. 45 at 18.) The secondary tables

16   claimed as trade secrets by Plaintiff fall into three categories: the DD tables, the AICS tables, and

17   the record access control (“RAC”) tables. (Dkt. No. 46 at 12, 14, 17.)

18          The .csv versions of the DD tables sent from Defendant to Wellspring contained only

19   column headers; they do not disclose accompanying data, code, or other contextualizing

20   information. (Dkt. No. 46 at 12–13.) According to Defendant’s manual for the Inteum Software,

21   posted online, the DD tables are used by the data dictionary to temporarily hold data for print

22   jobs. (Dkt. No. 46-8 at 113.) Hollobon does not opine as to whether reasonable efforts have been

23   taken to maintain the secrecy of the DD tables, or if so how the DD tables derive economic value

24   from being kept secret. (See generally Dkt. No. 64); Modumetal, 425 P.3d at 879; Wash. Rev.

25
            7
              Plaintiff has stated that it “does not believe” that Hollobon’s testimony falls within
26   Federal Rule of Evidence 702. (Dkt. No. 70 at 44.)

     ORDER
     C17-1252-JCC
     PAGE - 14
 1   Code § 19.108.010(4). Therefore, Plaintiff has not carried its burden of establishing that the DD

 2   tables are entitled to protection as trade secrets.

 3           The AICS tables are used to integrate the Inteum Software’s database with a separate

 4   product of Plaintiff, “Analytics for Inteum.” (Dkt. No. 46 at 14–15.) The AICS tables are unique

 5   to the Analytics for Inteum product; a customer who is not using the Analytics for Inteum

 6   product would not use the AICS tables. (Dkt. No. 52 at 75.) 8 As with the DD tables, the .csv

 7   versions of the AICS tables sent from Defendant to Wellspring contained only column headers.

 8   (Dkt. No. 46 at 14.) Hollobon opines that the .csv versions of the AICS tables qualify as trade
 9   secrets because several of the column headers contain the acronym “SQL,” and therefore a
10   competitor could infer that Plaintiff stores SQL code in the AICS tables and gain a competitive
11   advantage. (Dkt. No. 64 at 7–8.) But the technique of storing SQL code within a database is not
12   unique to Plaintiff; it is a generally known technique in the industry. (See Dkt. No. 72 at 3, 11–
13   13, 15–17) (Dr. Surati declaring that he has used this technique in designing databases in the
14   past, and blog posts from 2010 and 2011 discussing the efficacy of storing SQL code statements
15   in databases). Hollobon does not provide concrete examples demonstrating that Plaintiff’s
16   method of storing SQL code in the AICS tables is materially different from that which Dr. Surati
17   describes. (See Dkt. No. 64 at 7–8.) Further, even assuming that Plaintiff’s method is unique,
18   Hollobon has not described how a competitor would derive information about Plaintiff’s unique

19   method from the .csv versions of the AICS tables, which only disclose that the AICS tables store

20   SQL code within themselves. (Id.; see Dkt. No. 46 at 14.) Therefore, Plaintiff has not carried its

21   burden of establishing that the AICS tables are entitled to protection as trade secrets.

22           The RAC tables “relate to regulating the level of access a group of users (security group)

23   or certain users enjoys for a certain record. Called a user-based permissions system, it is

24

25           8
              Although the parties dispute whether Defendant possessed or used the Analytics for
     Inteum product, (Compare Dkt. Nos. 46 at 15, 72 at 2; with Dkt. No. 64 at 7), this is irrelevant
26   for determining whether the AICS tables constitute trade secrets.

     ORDER
     C17-1252-JCC
     PAGE - 15
 1   exceedingly common in database design.” (Dkt. No. 46 at 18.) In order to improve the

 2   performance of its database, Plaintiff materialized data related to view, edit, and delete functions

 3   into three raw data tables to store record security settings. (Dkt. No. 64 at 5, 8–9; see also Dkt.

 4   Nos. 46 at 22–23, 72 at 4.) The technique of materializing data into smaller groups in order to

 5   improve database performance, including materializing data by creating a new data table, is not

 6   unique to Plaintiff. This technique is used in other databases, and is generally known in the

 7   industry. (Dkt. Nos. 46 at 23, 72 at 4; see Dkt. No. 46-2 at 78–93) (blog posts from 2012, 2013,

 8   and 2016 discussing the benefits of materializing data into tables instead of using materialized
 9   view); see also Dkt. No. 72 at 20) (Hollobon acknowledging in his deposition that using
10   materialization to help speed up a database is not unique to Plaintiff). Plaintiff’s claim that the
11   RAC tables are entitled to protection as trade secrets appears to turn on Plaintiff’s specific use of
12   three raw data tables to store its record access control data. (See Dkt. No. 64 at 5–6, 8–9.) 9
13          Hollobon’s declaration is too conclusory to prove that the .csv versions of the RAC tables

14   are entitled to protection as trade secrets. Hollobon acknowledges that the practice of

15   materializing data to increase the speed of a database is not unique to Plaintiff. (Dkt. No. 72 at

16   20.) Hollobon does not provide concrete examples of how Plaintiff’s use of three tables in

17   particular, using the well-known technique of breaking large amounts of data into smaller chunks

18   using materialization (see Dkt. No. 72 at 4), is materially different from other applications of the

19   technique in the industry. Machen, 828 P.2d at 76–79; Woo, 154 P.3d at 240. In fact, Hollobon

20   has stated that he is unaware of how competitors’ databases work and cannot say for certain that

21   no other entity has arrived at using the exact same method. (Dkt. Nos. 52 at 109, 71 at 15–18.)

22   Further, although Hollobon opines that Plaintiff’s method enables the Inteum Software to be

23          9
               Hollobon’s declaration does not readily disclose another basis for differentiating
24   Plaintiff’s method from those commonly used in the industry. (See Dkt. No. 64 at 5–6, 8–9.)
     Similarly, neither Plaintiff’s brief argument on this issue in its response to Defendant’s motion
25   for summary judgment nor its supplemental answers to Defendant’s interrogatories shed much
     light as to what in particular entitles the RAC tables to trade secret protection. (See Dkt. Nos. 51-
26   4 at 11–13, 61 at 17.)

     ORDER
     C17-1252-JCC
     PAGE - 16
 1   “optimal for SQL Server, Oracle and mySQL at the same time” and to perform “optimally in

 2   initial materialization and synchronizations when the database values change,” he does not

 3   explain what makes Plaintiff’s method optimal or materially different from others in the industry.

 4   (Dkt. No. 64 at 8–9.)

 5          Hollobon also opines that knowing Plaintiff’s method would confer a competitive

 6   advantage to others by improving database performance speed. (See Dkt. No. 63 at 5–6, 8–9.)

 7   But he appears to assume that any competitor provided with an opportunity to view Plaintiff’s

 8   method would incorporate that same method, and thus improve the performance of its database.
 9   (Id.) Hollobon does so without providing supporting concrete examples or otherwise explaining
10   what makes Plaintiff’s method materially different and better than methods that its competitors
11   may already be employing. Robbins, 328 P.3d at 911–12; Woo, 154 P.3d at 240. 10
12          Finally, Hollobon has not demonstrated that Plaintiff’s method of materializing record

13   access data into separate tables has been subject to reasonable efforts to maintain its secrecy.

14   Modumetal, 425 P.3d at 878; Machen, 828 P.2d at 76–79. Hollobon acknowledges that the

15   names of several of the RAC tables have been disclosed in Plaintiff’s publicly-available

16   Database Change Log. (Dkt. No. 64 at 10.) For example, one such entry reads, “SU 5223 –

17   Oracle – Record Level security tables do not materialize (e.g. VW_MKTTGT_SM,

18   ED_MKTTGT_SM) inherited TECH and INVDISC security.” (Dkt. No. 46-3 at 9.) Both of

19   these named tables are RAC tables Plaintiff claims constitute trade secrets. (Dkt. No. 46 at 25.)

20   Another entry reads, “SU 4568 – Rematerialize of Record Access security tables may freeze

21   when DL_MKTTGT_SM, ED_MKTTGT_SM, or VW_MKTTGT_SM is being processed.”

22   (Dkt. No. 46-3 at 23.) These entries indicate that Plaintiff’s database materializes record access

23   control data, uses multiple tables, and separates data into three tables based on the delete

24
            10
               Defendant asserts that Hollobon could not identify valuable information or a
25   competitive advantage that a competitor would be able to derive from the .csv files, as he was
     unsure if a competitor could determine the function of one of the secondary tables upon
26   examination. (Dkt. Nos. 69 at 10, 71 at 11–12.)

     ORDER
     C17-1252-JCC
     PAGE - 17
 1   (“DL_”), edit (“ED_”), and view (“VW_”) rights pertinent to a specific underlying table (in the

 2   latter entry, “MKTTGT_SM”). 11

 3          In addition, Plaintiff’s trial version of the Inteum Software, which it provides to potential

 4   customers without an accompanying nondisclosure agreement, discloses via pop-up notifications

 5   that record access control settings are materialized into the database when a new record is

 6   created. (Dkt. Nos. 46 at 24; 51-9 at 111, 117.) Hollobon’s declaration does not address the

 7   disclosures provided by Plaintiff’s trial version. (See generally Dkt. No. 64.) This further

 8   demonstrates that Plaintiff has failed to establish how it has taken reasonable efforts to maintain
 9   the secrecy of the RAC tables. Modumetal, 425 P.3d at 878; Machen, 828 P.2d at 76.
10          In sum, Hollobon’s declaration is insufficient to carry Plaintiff’s burden of establishing
11   that the .csv versions of the RAC tables constitute trade secrets under the WUTSA. As Plaintiff
12   has not carried its burden of establishing that any of the .csv versions of the secondary tables are
13   entitled to protection under the WUTSA, Defendant’s motion for summary judgment is
14   GRANTED on this ground.
15                                  b. Filename List
16          Defendant moves for summary judgment on Plaintiff’s claim that the Filename List
17   qualifies as a trade secret. (Dkt. No. 45 at 20.) “[R]elational databases use certain ‘database
18   objects’ as building blocks to create a functional database.” (Dkt. No. 46 at 26.) Six common

19   database objects are tables, indexes, views, procedures, functions, and triggers. (Id.) 12 Two

20   further objects, large objects (“LOB”) and packages, are proprietary and unique to Oracle

21   databases. (Id.) The Filename List is a 39-page document listing the names of the database

22
            11
               Although Hollobon contends that the Database Change Log “only discloses the table
23   names and not the fields within the tables,” Dr. Surati points out that the tables’ names are the
     only usable part of the .csv files transferred from Defendant to Wellspring; absent additional
24   context, the integer values contained within the .csv versions of the RAC tables themselves do
25   not convey useful information to the recipient. (Dkt. No. 64 at 10, cf. Dkt. No. 46 at 18.)
            12
               Plaintiff has publicly disclosed that the Inteum Software uses the six commonly-used
26   types of objects described above via the Database Change Log. (Dkt. No. 64 at 3–4.)

     ORDER
     C17-1252-JCC
     PAGE - 18
 1   objects contained in Plaintiff’s database at the time Defendant was migrating its data to

 2   Wellspring’s KMS. (Dkt. Nos. 46 at 6, 64 at 3.) Defendant’s employee Qui Ying sent the

 3   Filename List to Wellspring in April 2016, and asked Wellspring to identify which specific

 4   database objects it needed to export from the database during the migration. (Dkt. No. 49 at 2.)

 5   Plaintiff contends that the Filename List is a “full blueprint of [Plaintiff’s] database.” 13

 6           The Filename List provides the name of each database object and what type of object it is

 7   (e.g., “table” or “view”). (Dkt. No. 46 at 28.) Dr. Surati opines that knowing this information

 8   alone does not provide much value to a recipient; for example, although one could infer the
 9   naming conventions used by Plaintiff, one would need additional information, such as code or
10   additional metadata, to see how each database object functions or is used by Plaintiff. (Id. at 28–
11   29.) Dr. Surati states that “[t]he value of such database objects is their purpose, or function,
12   within the database. Without more information than is provided in [the Filename List], it is
13   impossible for me to know how the Inteum Database used any one of these database objects.”
14   (Id. at 29–30.)
15           In response, Hollobon opines that the Filename List would be valuable to a competitor
16   because it shows “a pattern in that [the database objects] are similarly named.” (Dkt. No. 64 at
17   5.) He provides an example where two tables share a name, except the second indicates that a
18   view table is used to materialize the data table. (Id. at 5–6.) After noting that Dr. Surati could not

19   determine the difference in purpose between two similarly named tables, Hollobon asserts that “a

20   competitor would want to know why this is, and would inevitably conclude that the use of

21
             13
                Defendant asserts that Plaintiff waived its claim that the Filename List is a trade secret
22   by providing it to Wellspring without confidentiality protection in response to a document
23   subpoena. (Dkt. No. 45 at 21.) Plaintiff contends that it did not request confidentiality protection
     for the Filename List because Wellspring had possessed it for over two years, and refers to a
24   joint defense agreement between Wellspring and Defendant, although Plaintiff does not elaborate
     as to the impact of any such agreement. (Dkt. No. 61 at 17–18.) As Plaintiff sent the Filename
25   List “to determine what use Wellspring had made of the document,” (id. at 17), in the context of
     discovery for litigation, the Court declines to find that Plaintiff waived its claim that the
26   Filename List is a trade secret. See Machen, 828 P.2d at 78.

     ORDER
     C17-1252-JCC
     PAGE - 19
 1   multiple tables is part of the reason the materialization of [Plaintiff] runs so fast.” (Id. at 6.) He

 2   does not provide another basis for how knowing the names of each database object would confer

 3   an advantage to a competitor. (See generally id.)

 4           Hollobon’s declaration regarding the Filename List suffers from the same deficiency as

 5   his opinion regarding the secondary tables. Hollobon’s statement that a competitor would

 6   “inevitably conclude” that Plaintiff uses multiple tables to achieve fast materialization does not

 7   quantify the advantage a competitor would gain from this knowledge. See Robbins, 328 P.3d at

 8   911–12; Woo, 154 P.3d at 240. Further, as discussed above, Plaintiff has not established that its
 9   use of multiple tables to improve database performance qualifies as a trade secret. (See supra
10   Section II.E.1.a.) Therefore, Plaintiff has not established that the names of the database objects
11   contained in the Filename List are entitled to protection under the WUTSA.
12           The Filename List also provides the total number of database objects contained in
13   Defendant’s version of the Inteum Software’s database, along with the number of each type of
14   object. (Dkt. No. 52 at 24.) The number of database objects alone does not disclose how Plaintiff
15   uses those database objects or how it integrates them. (Dkt. No. 46 at 31.) Also, this number is
16   unique to Defendant’s version of the Inteum Software’s database, as users of the Inteum
17   Software have the ability to create their own database objects, which are included in the total
18   number of database objects. (Id. at 30.) Hollobon does not opine as to how a competitor would

19   benefit from knowing the exact number of database objects Defendant’s version of the Inteum

20   Software; instead, he repeatedly states that the number of database objects in Plaintiff’s database

21   has not previously been publicly disclosed. (Id. at 4, 10.) Maintaining the secrecy of the alleged

22   trade secret is only one of the prongs a plaintiff must satisfy. See Modumetal, 425 P.3d at 879. 14

23
             14
                Hollobon analogizes the Filename List to a race car, stating that, “it was not a manual
24   for building a race car. But it listed every last part. In the hands of a competitor, it was an
     invaluable look under the hood of the competitor’s car.” (Dkt. No. 64 at 6.) During his deposition
25
     testimony, he stated that the Filename List was a “gold mine” that provided insight as to
26   Plaintiff’s focus within the product and intent to obtain processing speed, but acknowledged that
     a competitor would not be able to reverse engineer or recreate Plaintiff’s database. (Dkt. No. 64

     ORDER
     C17-1252-JCC
     PAGE - 20
 1          Therefore, Plaintiff has not carried its burden of establishing that the Filename List is

 2   entitled to protection as a trade secret under the WUTSA. Defendant’s motion for summary

 3   judgment is GRANTED on this ground.

 4                                  c. Inteum Front End

 5          Defendant moves for summary judgment on Plaintiff’s claim that the Inteum front end is

 6   entitled to protection as a trade secret under the WUTSA. (Dkt. Nos. 45 at 21–22, 51-4 at 13.)

 7   Defendant contends that Plaintiff has failed to adequately specify the trade secret it claims

 8   Defendant misappropriated. (Dkt. No. 45 at 21–22.) Plaintiff does not argue that the Inteum front
 9   end constitutes a trade secret, but that Leong discussed the Inteum front end with a Wellspring
10   employee in an effort to port over Inteum functionality into Wellspring’s KMS. (Dkt. No. 61 at
11   12, 17–20.) Hollobon does not opine as to the status of the Inteum front end as a trade secret, and
12   instead states that Defendant provided Wellspring with screenshots of the Inteum Software’s
13   output along with written explanations of how certain fields and tables work, which “was a plain
14   violation of the license.” (Dkt. No. 64 at 7.) In light of Plaintiff’s non-opposition to Defendant’s
15   motion for summary judgment as to the status of the Inteum front end as a trade secret
16   misappropriated by Defendant, Defendant’s motion is GRANTED on this ground.
17                      2. Misappropriation

18          Defendant moves for summary judgment on the issue of whether Plaintiff has established

19   that Defendant misappropriated the alleged trade secrets at issue. (Dkt. No. 45 at 22–27.)

20   Misappropriation of a trade secret includes:

21          Disclosure or use of a trade secret of another without express or implied consent by
            a person who . . . [a]t the time of the disclosure or use, knew or had reason to know
22
            that his or her knowledge . . . was . . . acquired under circumstances giving rise to
23          a duty to maintain its secrecy or limit its use.

24
     at 50–51.) He further stated that the Filename List did not disclose the purpose of each database
25   object or how the objects interacted with one another, and that he was unsure how a competitor
     would directly benefit from inferring how certain database objects interacted. (Dkt. No. 52 at 76,
26   90–91, 96–97, 101–02, 105–06.)

     ORDER
     C17-1252-JCC
     PAGE - 21
 1   Wash. Rev. Code § 19.108.010(2)(b)(ii). Other jurisdictions have held that a party’s prior receipt

 2   of alleged trade secrets precludes a finding that the trade secrets were “disclosed.” See, e.g.,

 3   Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 582–83 (5th Cir. 2015) (affirming trial court’s

 4   finding that defendant did not disclose plans claimed as trade secrets when receiving party

 5   already possessed the plans in different format); see also Veronica Foods Co. v. Ecklin, 2017

 6   WL 2806706, slip op. at 13 (N.D. Cal. 2017); Thomas v. Starz Entm’t LLC, 2016 WL 5421992,

 7   slip op. at 6 (C.D. Cal. 2016) (both noting that “disclosure” requires that the relevant information

 8   was previously secret or unknown).
 9          The Inteum Software “is cumulative. Each new version contains all the elements of the
10   prior version, with additions and improvements.” (Dkt. No. 51-4 at 16; see also Dkt. No. 64 at
11   2.) Defendant was “using a mid-2014 version of the [Inteum Software’s] database . . . .” (Dkt.
12   No. 46 at 30.) Prior to the data migration in April 2016, Wellspring’s CEO Rob Lowe told Ying
13   that, “Inteum is a Microsoft SQL backend, which we have converted many, many times. We also
14   know the database mapping (ERD) well . . . We have the table diagrams and mapping of how
15   Inteum’s system works.” (Dkt. No. 51-4 at 170.) 15 Lowe later testified that Wellspring had
16   received backups of the Inteum Software’s database in the past, including in .BAK file format

17   that would allow Wellspring to restore the received database in its entirety. (Id. at 91; Dkt. No.

18   46 at 6–7.) In April 2016, Wellspring’s Chief Operating Officer Matt Hamilton told Leong,

19   “[Wellspring has] converted about 8 Inteum users in the past year, probably about 30 or more

20   over the past few years . . . In the case of [University of New South Wales] we had received two

21   database backups which we extracted into .csv files to transfer into the Sophia dataset.” (Id. at

22   173.) He further stated that, “we have already received full database backups of Inteum

23   numerous times from a variety of clients,” and later testified that Wellspring “did not receive

24   anything new from [Defendant] that we had not seen” (Id. at 173, 185–86.)

25
            15
              Lowe later stated, contrary to his email, that Wellspring no longer had the ERD. (Dkt.
26   No. 62-1 at 5–6.)

     ORDER
     C17-1252-JCC
     PAGE - 22
 1           Defendant’s unrebutted evidence establishes that Wellspring previously received copies

 2   of the full Inteum Software database, including .BAK files that could be used to restore the

 3   received databases, and did not learn anything new from the material sent by Defendant. (Dkt.

 4   No. 51-4 at 91, 170, 173, 185–86.) In response, Plaintiff cites deposition testimony of Hamilton

 5   in which he could not recall which of Wellspring’s clients had sent full database backups in 2016

 6   and stated that in all cases Wellspring had received “the client data . . . for the implementation.”

 7   (Dkt. Nos. 16 at 13, 62-1 at 143–44.) But Plaintiff’s challenge to Hamilton’s credibility is

 8   insufficient to preclude summary judgment. Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 997
 9   (9th Cir. 2001). Further, Plaintiff has not rebutted Lowe’s statements that Wellspring had
10   previously received full backups of the Inteum Software’s database, including in .BAK file
11   formats. (See Dkt. No. 16 at 13.) Therefore, even if Plaintiff is able to establish at trial that
12   Defendant provided Wellspring with a copy of the Inteum Software’s database, it has not
13   established that this constituted an actionable “disclosure” in violation of the WUTSA.
14   Defendant’s motion for summary judgment is GRANTED on this ground. 16
15                       3. Damages

16           Defendant moves for summary judgment on Plaintiff’s claims for damages. (Dkt. No. 45

17   at 27–29.) Plaintiff seeks damages for “(1) the value of the lost contract with [Defendant]; and

18   (2) the total value of the trade secrets that [Defendant] provided to Wellspring,” calculated as

19   $5,100,000. (Dkt. No. 51-4 at 15–16.) 17,18 In its second amended complaint, Plaintiff

20           16
              As discussed above, Plaintiff has not carried its burden of establishing that the
21   secondary tables, Filename List, or the Inteum front end are trade secrets under the WUTSA.
     (See supra Sections II.E.1.a., II.E.1.b., II.E.1.c.) Therefore, the Court need not reach the issue of
22   whether these were disclosed in violation of the WUTSA.
             17
23             As discussed above, Plaintiff cannot recover the value of the lost contract because
     Defendant was under no obligation to renew the SMP. (See supra Section II.D.3.b); (Dkt. No.
24   51-1 at 7–8, 27–28); Capitol Pros, Inc., 2018 WL 3390457, slip op. at 2.
             18
                In its response to Defendant’s motion for summary judgment, Plaintiff appears to
25
     contend that its claimed damages may constitute a “reasonable royalty.” (See Dkt. No. 61 at 18.)
26   Plaintiff’s second amended complaint does not discuss this theory of damages, (see generally
     Dkt. No. 35), and Plaintiff has not submitted evidence or expert testimony supporting any

     ORDER
     C17-1252-JCC
     PAGE - 23
 1   characterizes this as an award of Defendant’s unjust enrichment arising from its unlawful

 2   behavior. (Dkt. No. 35 at 18.) Defendant contends that Plaintiff cannot recover its claim for lost

 3   development costs under the WUTSA because Plaintiff has failed to demonstrate either actual

 4   loss or that Defendant was unjustly enriched as a result of the alleged misappropriation. (Dkt.

 5   No. 45 at 27–29.)

 6          Under the WUTSA, a plaintiff may seek injunctive relief, “damages for the actual loss

 7   caused by misappropriation,” and damages from any “unjust enrichment caused by

 8   misappropriation that is not taken into account in computing damages for actual loss, and
 9   exemplary damages.” Wash. Rev. Code § 19.108.030(1). The WUTSA does not define “actual
10   loss.” See id. Courts interpreting the term have stated that actual losses include damages for
11   injury in fact, including lost profits and the value of lost business opportunities. Eagle Grp., Inc.
12   v. Pullen, 58 P.3d 292, 299 (Wash. Ct. App. 2002) (examining cases.) The WUTSA also does
13   not define “unjust enrichment.” See Wash. Rev. Code § 19.108.030(1). “Unjust enrichment is the
14   method of recovery for the value of the benefit retained absent any contractual relationship
15   because of notions of fairness and justice require it.” Young v. Young, 191 P.3d 1258, 1262
16   (Wash. 2008). Washington courts have noted that:
17          Three elements must be established in order to sustain a claim based on unjust
            enrichment: A benefit conferred upon the defendant by the plaintiff; an appreciation
18          or knowledge by the defendant of the benefit; and the acceptance or retention by
            the defendant of the benefit under such circumstances as to make it inequitable for
19          the defendant to retain the benefit without the payment of its value.
20
            Bailie Commc’ns, Ltd. v. Trend Bus. Sys., Inc., 810 P.2d 12, 18 (Wash. Ct. App. 1991). In
21
     the context of a claim for unjust enrichment under the WUTSA:
22
            The traditional form of restitutionary relief in an action for the appropriation of a
23          trade secret is an accounting of the defendant's profits on sales attributable to the
24
     argument that its claimed research and development costs constitute a reasonable royalty. See
25   Veritas Operating Corp. v. Microsoft Corp., 2008 WL 7404617, slip op. at 5 (W.D. Wash.
     2008). Plaintiff may not rely on this novel characterization of its claimed damages at this late
26   stage.

     ORDER
     C17-1252-JCC
     PAGE - 24
            use of the trade secret.... The plaintiff has the burden of establishing the defendant’s
 1          sales; the defendant has the burden of establishing any portion of the sales not
 2          attributable to the trade secret and any expenses to be deducted in determining net
            profits.
 3
            Petters v. Williamson & Assocs., Inc., 210 P.3d 1048, 1054 (Wash. Ct. App. 2009)
 4
     (alteration in original) (quoting Restatement (Third) of Unfair Competition § 45 cmt. f., at 516–
 5
     17 (1995)).
 6
            Plaintiff does not appear to argue that its sought monetary damages constitute actual
 7
     losses. (See generally Dkt. No. 35; see also Dkt. No. 51-4 at 15–16.) But to the extent that
 8
     Plaintiff raises this argument, Plaintiff has failed to identify such actual losses resulting from the
 9
     alleged misappropriation. Plaintiff’s CEO testified to Plaintiff’s strength in the KMS market,
10
     including winning the majority of new customers and holding more market share than all of its
11
     competitors combined. (See Dkt. No. 51-1 at 23–25, 49.) Further, Plaintiff’s total income has
12
     steadily grown from 2012 to 2017. (Dkt. No. 53 at 53.) Plaintiff has not offered evidence
13
     showing that it has suffered any actual loss from the alleged misappropriations, such as lost
14
     profits or business opportunities. Eagle Grp., Inc., 58 P.3d at 299. Thus, Plaintiff has not
15
     established actual losses resulting from Defendant’s alleged unlawful conduct. Wash. Rev. Code
16
     § 19.108.030(1).
17
            Plaintiff’s claim for unjust enrichment damages from Defendant is also flawed. (Dkt. No.
18
     35 at 18.) Under Washington law, the plaintiff bears the initial burden of establishing the
19
     defendant’s profits, and then the defendant subsequently bears the burden of establishing which
20
     portion of those profits is not attributable to the trade secret and any expenses that should be
21
     deducted. Petters, 210 P.3d at 1054. But Plaintiff’s claim for damages, although directed at
22
     Defendant, seeks its research and development costs incurred in developing the Inteum Software.
23
     (Dkt. No. 51-4 at 16.) Defendant does not market KMS software, nor does it have its own
24
     software or database that may have been improved by any misappropriation of Plaintiff’s trade
25
     secrets. Rather, Plaintiff’s request for damages based on its research and development costs is
26


     ORDER
     C17-1252-JCC
     PAGE - 25
 1   more appropriately directed at Wellspring, as the would-be beneficiary of receiving the alleged

 2   trade secrets in this case. But Wellspring is not a party to this lawsuit. (Dkt. No. 35 at 3.)

 3          Even if Wellspring were a party, Plaintiff has not offered sufficient evidence to support

 4   its requested damages. Plaintiff seeks its total research and development costs incurred in

 5   developing the Inteum Software. (See Dkt. Nos. 51-4 at 16, 64 at 2.) Notably absent is evidence

 6   as to the costs saved by Wellspring in furthering the development of its own product, or profits

 7   of Wellspring attributable to the alleged misappropriation of the trade secrets. See Bailie

 8   Commc’ns, Ltd., 810 P.2d at 18; Petters, Inc., 210 P.3d at 1054. Plaintiff has similarly failed to
 9   offer evidence establishing that the Inteum Software has lost value equal to its total research and
10   development costs following Defendant’s alleged misappropriations of its trade secrets. Further,
11   although Plaintiff has repeatedly cited the competitive advantage gained by Wellspring upon
12   receipt of Plaintiff’s claimed trade secrets as the basis for its damages, (Dkt. No. 70 at 83, 89),
13   Plaintiff has quantified this benefit nor rebutted the testimony from Wellspring’s employees that
14   Wellspring has not derived any benefit from the receipt of Plaintiff’s alleged trade secrets from
15   Defendant. (See Dkt. No. 51-4 at 94–95, 182–87.)
16          In sum, Plaintiff has not demonstrated that it is entitled to relief from Defendant under
17   either of its claimed theories of damages for its misappropriation of trade secrets claims. As
18   discussed above, Plaintiff’s claim for damages for breaches of the License Agreement and NDA

19   are premised on the same operative facts, and Plaintiff has not provided a separate theory of

20   damages in support of its breach of contract claims. Defendant’s arguments in support of its

21   motion for summary judgment as to Plaintiff’s damages claims focus on Plaintiff’s inability to

22   show actual loss or that Wellspring used the alleged trade secrets, rather than the infirmity of

23   Plaintiff’s unjust enrichment damages theory and supporting evidence. (See Dkt. No. 45 at 15,

24   27–29.)

25          “After giving notice and a reasonable time to respond, the court may . . . grant the motion

26   on grounds not raised by a party.” Fed. R. Civ. P. 56(f)(2). Plaintiff is ORDERED to show cause


     ORDER
     C17-1252-JCC
     PAGE - 26
 1   as to why this case should not be dismissed in its entirety for a lack of recoverable damages.

 2   Plaintiff shall submit briefing not to exceed five (5) pages on this issue no later than seven (7)

 3   days from the issuance of this order. Plaintiff shall identify what theory of damages and evidence

 4   supports its remaining breach of contract claims.

 5   III.   CONCLUSION

 6          For the foregoing reasons, Defendant’s motion for summary judgment (Dkt. No. 45) is

 7   GRANTED in part and DENIED in part. Defendant’s motion for summary judgment is

 8   GRANTED on Plaintiff’s claims for: (1) breach of contract premised on disclosure of the
 9   secondary tables; (2) breach of contract premised on disclosure of the Filename List; (3) breach
10   of contract premised on Defendant’s use of the data dictionary; (4) trade secret misappropriation
11   premised on disclosure of the secondary tables; (5) trade secret misappropriation premised on
12   disclosure of the Filename List; (6) trade secret misappropriation premised on the Inteum front
13   end; and (7) trade secret misappropriation premised on disclosure of the backup Inteum database.
14   Defendant’s motion for summary judgment is also GRANTED on Plaintiff’s theories of damages
15   premised on loss of the contract and Plaintiff’s total research and development costs incurred in
16   developing the Inteum Software.
17          Defendant’s motion for summary judgment is DENIED on Plaintiff’s claims for: (1)
18   breach of contract premised on disclosure of the backup Inteum database; and (2) breach of

19   contract premised on Defendant’s discussion of the Inteum front end.

20          Plaintiff shall file briefing in accordance with this order no later than seven (7) days after

21   the day this order is issued. Plaintiff shall identify what theory of damages and evidence supports

22   its remaining breach of contract claims.

23          //

24          //

25          //

26          //


     ORDER
     C17-1252-JCC
     PAGE - 27
 1          DATED this 5th day of March 2019.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1252-JCC
     PAGE - 28
